Citation Nr: 1612686	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  13-11 876	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for end-stage renal disease, neoplasm of the kidney, to include as due to contaminated water, on the basis of substitution.

2.  Entitlement to special monthly compensation (SMC) on the basis of the need for the regular aid and attendance of another person, or at the housebound rate, on the basis of substitution.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1956 to June 1959.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction rests with the RO in St. Petersburg, Florida, from where the appeal was certified.  

This claim was originally filed by the Veteran.  He dies in March 2015 during the pendency of the appeal.  His widow has been substituted for him in order to continue the appeal.  See 38 U.S.C.A. § 5121A(a)(1) (West 2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence is at least in relative equipoise as to whether the Veteran's renal disease was casually or etiologically related to active duty, to include exposure to contaminated water.

2.  The most probative evidence reflects that the Veteran's renal disease resulted in functional impairment that caused him to be in need of regular aid and attendance of another person because he was unable to walk more than 100 yards without assistance, he needed assistance in dressing and undressing and tending to other hygiene needs, and required assistance in his daily peritoneal dialysis treatment.


CONCLUSIONS OF LAW

1. The criteria for service connection for end stage renal disease (neoplasm of the kidney) have been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

2. The criteria for special monthly compensation on the basis of the need for the regular aid and attendance of another person have been met.  38 U.S.C.A. §§ 1114(l), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350(b), 3.352(a) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This decision represents a full grant of the Appellant's claims.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Service Connection 

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit has held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309. 

VA acknowledges that there was contamination of the ground water at Camp Lejeune from 1957 to 1987.  Specifically, in the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the volatile organic compounds (VOCs) trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent.  In 2008, the National Academy of Sciences' National Research Council (NRC) and The Agency for Toxic Substances and Disease Registry initiated studies.  NRC undertook a study to assess the potential long-term health effects for individuals who served at Camp Lejeune during the period of water contamination.  Based on analyses of scientific studies involving these chemicals, NRC provided an assessment of the potential association between certain diseases and exposure to the chemical contaminants. 

The NRC analysis utilized categories of potential disease "health outcomes."  The categories included: (1) sufficient evidence of a causal relationship; (2) sufficient evidence of an association; (3) limited/suggestive evidence of an association; (4) inadequate/insufficient evidence to determine whether an association exists; and, (5) limited suggestive evidence of no association.  The analysis found that no diseases fell into the categories of sufficient evidence of a causal relationship or sufficient evidence of an association with the chemical contaminants.  However, 14 diseases were placed into the category of limited/suggestive evidence of an association.  A number of diseases were also identified that fell into the category of inadequate/insufficient evidence to determine whether an association exists.  NRC indicated that placement of diseases in these categories was based primarily on studies of highly exposed industrial workers, where the amount and duration of toxic chemical exposure greatly exceeded that experienced by individuals at Camp Lejeune.  The specific diseases with limited/suggestive evidence of an association 
include: esophageal cancer; lung cancer; breast cancer; bladder cancer; kidney cancer; adult leukemia; multiple myeloma; myleodisplasic syndromes; renal toxicity; hepatic steatosis; female infertility miscarriage, with exposure during pregnancy; scleroderma; and neurobehavioral effects.  Manifestation of any of these diseases is considered to be sufficient to initiate a VA medical examination and request an opinion regarding its relationship to Camp Lejeune service.  However, this is not an exclusive list.  Medical evidence provided by a veteran indicating that some other disease may be related to the known water contaminants could also be sufficient to initiate a VA examination.

It is important to note that to date, no definitive scientific studies have provided conclusive evidence that an individual who served at Camp Lejeune during the period of water contamination developed a particular disease as a result of that service.  As a result, there are currently no "presumptive" diseases attributed to service at Camp Lejeune by statute, regulation, or VA policy.  Accordingly, when VA receives a claim based on chemical exposure at Camp Lejeune, VA first must determine if the veteran was stationed at Camp Lejeune and if so for how long and in what capacity.  Here, the evidence establishes that the Veteran was stationed at Camp Lejeune during a portion of his active military service from June 1956 to June 1959.  Therefore, he is considered a Camp Lejeune veteran.  

The Veteran had asserted that his renal disease was related to consuming contaminated water during active duty service.  He noted that he was diagnosed with kidney cancer in 2010 and that he required a nephrectomy and right kidney removal.  The Veteran previously asserted that he required peritoneal dialysis for eleven hours per day.    

The record reflects that the Veteran was diagnosed with a malignant renal mass in July 2010, and he underwent a renal nephrectomy at that time.  He had a continued regimen of peritoneal dialysis treatment.  The Veteran unfortunately passed away in May 2015, and a contributing cause of death was acute renal failure.  As such, the Board finds the Veteran established a current disability for purposes of service connection.

As it pertains to an in-service event or injury, there is no evidence of any complaints of, or treatment for, renal disease or any kidney disability.  Indeed, the Veteran asserted that he did not know he had a kidney problem until his kidneys failed in 2010, many years after service.  However, the Veteran had consistently reported that he developed his kidney disability after drinking contaminated water, and two of his private physicians indicated that it was possible that he developed renal disease due to drinking contaminated water at Camp Lejeune.  Resolving all doubt in favor of the Veteran, the Board finds that the Veteran established an in-service event for the purpose of service connection.

As it pertains to a nexus between the Veteran's impairment and active duty service, there are conflicting opinions.  The Board has the authority to consider the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In evaluating the probative value of competent medical evidence, the Court has stated that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

In May 2012 the Veteran underwent VA examination in connection with his claims and he was diagnosed with a neoplasm of the kidney and end stage renal disease.  However, the VA examiner opined that it was less likely than not that the Veteran's condition was incurred in or caused by active duty service.  The VA examiner reasoned that the Veteran's renal cancer was more likely due to his smoking, hypertension, obesity, and occupational exposure to toxic compounds; he also noted that the Veteran's renal failure occurred prior to his cancer, suggesting it was due to hypertension.  

In May 2013 the Veteran's private physician wrote a letter indicating that the Veteran had been stationed at Camp Lejeune and was exposed to contaminated water, and that it was possible that the Veteran's right renal cancer was due to the water exposure.  Additionally, in March 2015 the Veteran's treating nephrologist opined that it was at least as likely as not that the Veteran's end-stage renal disease was caused by his exposure to contaminated water through volatile organic compounds.  The nephrologist noted that he had treated the Veteran since July 2008, and that the Veteran had renal cancer and was on dialysis.  

The medical opinions in the record are of equal value.  They were all provided by physicians and all of them provide rationale to support the findings.  The Board finds no reason to weigh one opinion more than the other.  Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's end stage renal disease was related to active duty service, to include water contamination.  As such, service connection for end-stage renal disease, neoplasm of the kidney, to include as due to contaminated water is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

SMC

Special monthly compensation is payable under 38 U.S.C.A. § 1114(l) if, as the result of service-connected disability, a veteran is permanently bedridden or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b). 

Need for aid and attendance means being so helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.350(b).  As it pertains to the present case, criteria for establishing such need include whether the Veteran was permanently bedridden or was so helpless as to be in need of regular aid and attendance as determined under criteria enumerated under 38 C.F.R. § 3.352(a).  Under 38 C.F.R. § 3.352(a), the following factors will be accorded consideration in determining whether the Veteran was in need of regular aid and attendance of another person:  (1) inability of a veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; (3) inability of a veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; (4) inability to attend to the wants of nature; or (5) physical or mental incapacity which requires care or assistance on a regular basis to protect a veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).
It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran was unable to perform should be considered in connection with his former condition as a whole.  It is only necessary that the evidence establish that the Veteran was so helpless as to need regular aid and attendance, not that there was a constant need for aid and attendance.  38 C.F.R. § 3.352(a); see Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in § 3.352(a) must be present to grant special monthly compensation based on the need for aid and attendance).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that a claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).

The Veteran contended that he was entitled to special monthly compensation because he required the regular aid and attendance of another person (his wife).  He specifically contended that the functional impairment caused by his renal disease rendered him unable to dress himself, bathe, prepare meals, and manage his dialysis treatments (including setting up the dialysis equipment) without his wife's assistance.  

In support of his assertions the Veteran's social worker, Ms. N. Groeger, submitted letters in September 2011 and May 2013 indicating that the Veteran had been on dialysis since February 2009 and that he relied on his wife as the primary caretaker.  Ms. Groeger indicated that the Appellant's primary duties including overseeing the Veteran's daily activities and self-care and ensuring his home dialysis needs were met.  

In May 2012 the Veteran underwent VA examination in connection with his claim and the VA examiner opined that the Veteran was unable to undress and dress himself.  The case was not referred to a social worker for evaluation.  

The Board has reviewed the complete record and concludes that the most probative evidence supports the Veteran's assertions.  Specifically, the Board observes that the Veteran's lay statements showed his difficulties with bathing, dressing, undressing, preparing meals, and managing his daily dialysis treatment.  Based on the sum of the evidence, the Board finds that, given the particular circumstances of this case, the weight of the evidence warrants an award of aid and attendance due to service-connected disabilities.  In this regard, the Board considers it worthy of note that the Veteran required help dressing and undressing himself, fixing and eating his own meals, bathing, housework, setting up his dialysis machine and medications, and other activities of daily living.

The evidence is, at the very least, in equipoise as to whether the Veteran was in need of the regular aid and attendance of another person due to his service-connected disabilities.  Accordingly, and resolving all reasonable doubt in favor of the Veteran, the preponderance of the evidence demonstrates that the Veteran requires aid and attendance due to his service-connected renal disease.  38 C.F.R. §§ 3.102; see also Gilbert, 1 Vet. App. at 56.






ORDER

Entitlement to service connection for end-stage renal disease, neoplasm of the kidney, to include as due to contaminated water is granted.

Entitlement to SMC on the basis of the need for the regular aid and attendance of another person, or at the housebound rate is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


